Citation Nr: 0106955	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to secondary service connection for peptic 
ulcer disease.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in August 1999, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal was last before the Board in May 1999, at which 
time it was remanded, relative to each issue listed on the 
title page, for further development.  Following completion of 
the requested development, the RO, in a rating decision 
entered in August 1999, increased the rating for the 
veteran's PTSD from 50 to 70 percent disabling, with which 
latter evaluation the veteran continues to disagree.  A 
Supplemental Statement of the Case was mailed to the veteran 
in August 1999.

Thereafter, the appeal was returned to the Board.

In an item dated in November 1999, the veteran's 
representative, on the veteran's behalf, asserted a claim for 
an increased rating for his service-connected heart disease 
as well as a claim for an earlier effective date relative to 
his award (in a rating decision entered in August 1999) of a 
total disability rating based upon unemployability.  These 
claims are, therefore, referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Peptic ulcer disease is not currently shown.  

2.  Current manifestations of the veteran's service-connected 
PTSD include complaint of war-related nightmares, with speech 
which is monotonous and slow, a dysphoric and irritable mood 
and sleep which is disruptive; overall impairment 
attributable to service-connected PTSD is severe.  


CONCLUSIONS OF LAW

1.  Peptic ulcer disease is neither proximately due to, nor 
the result of, a service-connected disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.310(a) (2000).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.7 and Part 4, Diagnostic 
Code 9411, as promulgated in 38 C.F.R. § 4.132 (in effect 
through November 6, 1996) and 38 C.F.R. § 4.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has, relative to 
each disability at issue on appeal, been examined for VA for 
compensation purposes and all indicated treatment records 
have been obtained.  


I.  Peptic Ulcer Disease

The veteran contends, in essence, that he presently has 
peptic ulcer disease which is directly attributable to 
impairment associable with his service-connected PTSD.  In 
this regard, secondary service connection can be granted for 
disability which was either caused or chronically worsened 
(though only to the extent of such worsening) by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

The record reflects that the veteran, though apparently 
without benefit of pertinent diagnostic study such as an 
upper gastrointestinal series, was assessed as having a 
duodenal ulcer under non-VA auspices in March 1968.  The 
following year, in conjunction with his hospitalization at a 
VA facility in October-November 1969, the veteran indicated 
that he had been "diagnosed" as having a duodenal ulcer 
earlier in the year.  When he was hospitalized at a VA 
facility in May 1994, an upper gastrointestinal series was 
reported as having "showed a negative result."  

In considering the veteran's claim for secondary service 
connection for peptic ulcer disease, the Board observes that 
the lone item of evidence favorable to such claim is an April 
1998 statement from Gerald E. Tracy, M.D., who therein 
indicates that he had "cared for" the veteran for a duration 
in excess of 25 years.  After noting that the veteran, over 
that period, had had "problems" including peptic ulcer 
disease, Dr. Tracy expressed the opinion that the same were 
"causally or more than causally related to" his experiences 
in Vietnam.  However, the foregoing opinion advanced by Dr. 
Tracy is moot owing to the following consideration:  A 
January 1999 opinion prepared by an independent medical 
expert posited, in view of evidence to include the above-
cited "normal" upper gastrointestinal series performed in 
conjunction with the veteran's hospitalization at a VA 
facility in May 1994, that the veteran did not in fact have 
peptic ulcer disease.  When the veteran was thereafter 
pertinently examined by VA in July 1999 (in conjunction with 
which pertinent diagnostic study was deemed "unnecessary" 
owing to an absence of any clinical indication of peptic 
ulcer disease), he was found not to have peptic ulcer 
disease.  In view of the latter consideration, and because 
the presence of any claimed condition is prerequisite to any 
favorable resolution of a claim for service connection 
therefor, see Rabideau v. Derwinski, 2 Vet. App. 141 (1992), 
the Board is constrained to conclude that secondary service 
connection for peptic ulcer disease is not in order.  
Secondary service connection therefor is, accordingly, 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. § 3.310(a).


II.  Rating in excess of 70 Percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for PTSD, for which the RO 
has assigned a 70 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 70 percent rating was warranted where such 
impairment was "severe"; a rating of 100 percent was 
warranted where such impairment was "total".  38 C.F.R. 
§ 4.132.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996).  Pursuant to Diagnostic Code 9411 
under the revised criteria, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

Concerning his claim for a rating in excess of 70 percent for 
PTSD, the veteran contends, in essence, that such disability 
is more severely disabling than currently evaluated.  In this 
regard, when he was examined by VA in October 1996, at which 
time the veteran related that he had discontinued working in 
1992 due to heart disease, his complaints included Vietnam-
related nightmares of increasing frequency.  Findings on 
mental status examination included an "irritable" affect, 
orientation in four spheres, and insight described as being 
"fair to poor".  The diagnosis was PTSD, and a scale of 35 
was assigned as being representative of the veteran's Global 
Assessment of Functioning (GAF).  

When he was examined by VA in July 1999, the veteran 
complained of experiencing "distressing" Vietnam-related 
nightmares on a nearly nightly basis.  He also alluded to 
experiencing disruptive sleep, characterized by "frequent" 
awakenings.  He further indicated that he was "pretty much a 
loner", and the VA examiner commented that the veteran had 
"symptoms of impairment in social relatedness."  Findings on 
mental status examination included speech which was described 
as being "monotonous and slow"; there were "subtle signs of 
decline" in the veteran's personal appearance, and his mood 
appeared to be "dysphoric and irritable"; his thought 
processes were described as being "logical, coherent and goal 
directed"; judgment was described as being "poor".  The 
pertinent diagnosis was PTSD, and a GAF Scale score of 58 was 
assigned.  The examiner commented that "the veteran's PTSD 
symptoms interfere[d] significantly" with his ability to 
maintain "substantially gainful employment."  

In considering the veteran's claim for a rating in excess of 
70 percent for PTSD, the Board is of the opinion, in light of 
the reasoning advanced hereinbelow, that such increased 
disability evaluation, at least pursuant to the criteria 
which were in effect prior to November 7, 1996, is not 
warranted.  In reaching such conclusion, the Board is 
constrained to point out that the veteran's PTSD would 
clearly seem not to be productive of (at most) more than 
"severe" social impairment.  In this regard, while the 
veteran was noted by the VA examiner in July 1999 to have 
"symptoms of impairment in social relatedness", there was no 
indication that the same occasioned the requisite total 
social impairment representative of such disablement as 
warrants the assignment of a 100 percent rating pursuant to 
the above-cited criteria in effect until November 7, 1996.  
In addition, the veteran's PTSD would appear to not be 
productive of more than "severe" industrial impairment.  In 
this regard, it bears emphasis that the veteran indicates 
that he discontinued working in 1992 not in response to PTSD 
symptomatology but, rather, owing to heart disease and 
related surgery.  In addition, the Board cannot overlook that 
his assigned GAF Scale score on the July 1999 VA examination 
(the most recent VA examination) was 58, up sharply from the 
GAF Scale score of 35 assigned in conjunction with the 
October 1996 VA examination.  Significantly, an assigned GAF 
Scale score in the range of 55-60 is (at least pursuant to 
DSM-III-R criteria) indicative of only "moderate" 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995), and thus the Board infers that a GAF Scale 
score in the range of the upper 50's would clearly not equate 
with even the requisite "severe" industrial impairment 
required for the veteran's presently assigned 70 percent 
rating.  On assessing the foregoing in conjunction with the 
reasoning advanced above bearing on the degree of social 
incapacitation traceable to the veteran's PTSD, the Board is 
persuaded that a rating in excess of 70 percent for PTSD 
under Diagnostic Code 9411, as promulgated prior to November 
7, 1996, is not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 70 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria (for Diagnostic Code 9411) that 
became effective November 7, 1996.  In reaching this 
conclusion, the Board would point out that while even 
circumlocutory or stereotypical speech would (if present) 
still only be characteristic of disability warranting a 50 
percent rating under the above-cited revised criteria, see 61 
Fed. Reg. 52, 695, supra, when the veteran was examined by VA 
in July 1999 his speech was described, rather, as being 
merely "monotonous and slow".  In addition, the "dysphoric 
and irritable" mood demonstrated by the veteran on the July 
1999 VA examination is representative of pertinent 
psychiatric disablement warranting only a 50 percent rating.  
See id.  Finally, while the Board has no reason to dispute 
the veteran's assertion on the July 1999 examination that he 
experienced sleep which was problematic, it would 
nevertheless point out that even chronic sleep impairment due 
to his PTSD is independently indicative of disability 
warranting only a 30 percent rating.  Id.  Given the 
foregoing observations, then, and since the "subtle signs of 
decline" in the veteran's personal appearance on the July 
1999 VA examination (arguably demonstrative of "neglect of 
personal appearance and hygiene") comprise the lone apparent 
manifestation independently representative of such 
disablement as warrants a 70 percent disability rating (the 
veteran's present pertinent evaluation) under the revised 
criteria, the Board is of the opinion that, in accordance 
with the above-cited revised criteria that became effective 
on November 7, 1996, a rating for PTSD in excess of 70 
percent is not in order.  38 C.F.R. § 4.130.

In determining that entitlement to a rating in excess of 70 
percent for the veteran's service-connected PTSD is not 
warranted, the Board has, with respect to each set of 
criteria addressed in such analysis, given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show, 
relative to each promulgation of the pertinent criteria 
addressed above, that the actual manifestations of the 
veteran's service-connected PTSD more closely approximate 
those required for a schedular 100 percent rating than they 
do the 70 percent rating presently assigned.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(2000).

The Board has, finally, with respect to the veteran's claim 
for a rating in excess of 70 percent for PTSD, considered the 
discussion advanced by the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999), wherein it indicated that, especially when there was 
a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found.  However, the 
Board notes that the (increased) 70 percent rating awarded 
for the veteran's PTSD in the above-cited August 1999 rating 
decision was made effective from December 28, 1992, the date 
the veteran's original claim for service connection for PTSD 
was received.  In addition, the Board's review of the interim 
record discloses no evidence as would warrant a pertinent 100 
percent rating for any intervening duration.  Given the 
foregoing, then, the Board is of the view that the cited 
Fenderson rationale does not apply.

In making these determinations, the Board has considered the 
hearing testimony of the veteran and his wife.  While they 
are competent to express their opinions and observations of 
the symptoms of the veteran's disorders, as lay witnesses, 
they are not competent to express medical diagnoses or 
opinions.


ORDER

Secondary service connection for peptic ulcer disease is 
denied.

A rating in excess of 70 percent for post-traumatic stress 
disorder is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

